5 N.Y.3d 877 (2005)
In the Matter of KEVIN PATRICK BRADY, Appellant,
v.
THOMAS M. VAN STRYDONCK, as Administrative Judge of the Seventh District, et al., Respondents.
In the Matter of KEVIN PATRICK BRADY, Appellant,
v.
STEPHEN R. SIRKIN, as Acting Supreme Court Justice, et al., Respondents.
IN THE MATTER OF THE PEOPLE OF THE STATE OF NEW YORK, by ELIOT SPITZER, Respondent,
v.
KEVIN PATRICK BRADY, Appellant.
Court of Appeals of the State of New York.
Submitted August 29, 2005.
Decided November 22, 2005.
Motion, insofar as it seeks leave to appeal from the orders of Presiding Justice Pigott, dismissed upon the ground that no appeal lies to the Court of Appeals from an order of an individual Justice of the Appellate Division (NY Const, art VI, § 3[b]; CPLR 5602); motion, insofar as it seeks leave to appeal from the May 2005 Appellate Division order, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution.